Citation Nr: 1133656	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to May 1974.  He died in May 2006.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Appellant was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in May 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran died on May [redacted], 2006, due to a head injury from a fall, with underlying causes of acute myelogenous leukemia and hypertension.  The cause of the Veteran's death was a result of disease or injury incurred in service.


CONCLUSION OF LAW

A service connected disability caused the Veteran's death, or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

The record reflects that the Veteran died on May [redacted], 2006.  The Veteran's death certificate indicated that the cause of the Veteran's death was a head injury from a fall, with underlying causes of acute myelogenous leukemia and hypertension.

At the time of the Veteran's death, he was service-connected for prostate cancer, at 100 percent disabling; diabetes mellitus, type II, at 20 percent disabling; peripheral neuropathy of the ulnar nerve of the left hand, at 10 percent disabling; essential hypertension, at 10 percent disabling; arthritis of the right elbow, at 0 percent disabling; and erectile dysfunction, at 0 percent disabling.  The primary issue in this case is whether the Veteran's service-connected disabilities were a principle or contributory cause of his death.

In regard to service connection on a direct basis, the appellant does not contend, nor does the evidence show, that the Veteran's head injury had its onset during active service or is related to service.  Service medical records are devoid of any complaints of, or treatment for a head injury, and there is no competent evidence of record relating a head injury, first diagnosed in April 2006, to his active military service.  

Next, the Board will focus on the evidence that relates to whether the Veteran's service-connected disabilities, to include prostate cancer, diabetes mellitus, type II, peripheral neuropathy of the ulnar nerve of the left hand, essential hypertension, arthritis of the right elbow, and erectile dysfunction, were a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010). 

The appellant contends that the Veteran's death was due to a head injury caused by a fall as a direct result of dizziness and vertigo, which was caused by the medications that the Veteran was taking for his service connected diabetes mellitus, type II, prostate cancer, and hypertension.  Additionally, the appellant noted that these medications continually caused him to lose his balance, and ultimately led to a fall which resulted in a fatal head injury.  

The Veteran's private treatment records leading up to his death noted a diagnosis of a subdural hematoma and leukemia.  Additionally, VA treatment records noted that he complained of headaches and feeling weak.  

The appellant submitted an October 2009 letter from the Veteran's treating physician.  The physician noted that he cared for the Veteran from May 13, 2006 until May [redacted], 2006.  Additionally, the physician stated that the Veteran sought a second opinion regarding his leukemia diagnosis.  Furthermore, the physician noted that the Veteran had significant subdural hematomas.  Moreover, the physician noted that the Veteran underwent "bur holes" to evacuate the hematomas.  Additionally, the physician noted that the oncologist confirmed that the Veteran suffered Acute Myelongenous Leukemia (AML) and that he was not a candidate for chemotherapy.  Furthermore, the Veteran's subdural hematomas were thought to be secondary to his coagulopathy resulting from the leukemia.  Lastly, the physician noted that the Veteran's family was concerned about his exposure to "agent orange" as suspect cause of his cancer.  

The appellant submitted a subsequent October 2009 letter from the same private physician.  The physician added that the Veteran's subdural hematomas that led to his death occurred due to a fall reported by his wife.  Additionally, the physician stated that the Veteran's wife stated that he had difficulty ambulating and was unsteady with his gait.  The physician concluded that the Veteran's history of diabetes mellitus and peripheral neuropathy more likely than not contributed to his unsteady gait and subsequent fall.  

In July 2010, an amended Death Certificate was submitted to the Board.  The immediate cause of death was listed as a head injury, due to an April 20, 2006 fall, which was due to or a consequence of acute myelogenous leukemia and hypertension.  

The appellant was afforded a Video Conference Hearing in May 2011.  The appellant reported that she took care of the Veteran everyday and that he was always weak.  Additionally, she reported that the Veteran's medications caused him problems.  Furthermore, she stated that the Veteran used a walking cane and she would also assist him when walking.  

Based on the above evidence, the Board concludes that the appellant is entitled to service connection for the cause of the Veteran's death.  The appellant reported that the Veteran was consistently weak due to his disabilities and medications he was taken for them.  In the October 2009 letter, the Veteran's private physician stated that the Veteran's wife reported that he had difficulty ambulating and was unsteady with his gait. The physician concluded that the Veteran's history of diabetes mellitus and peripheral neuropathy more likely than not contributed to his unsteady gait and subsequent fall.  Additionally, the Veteran's death certificate listed acute myelogenous leukemia and hypertension as a underlying cause of his death.  While the Veteran was not service-connected for leukemia or peripheral neuropathy of the lower extremities, he was service-connected for diabetes and hypertension, which were related to his cause of death. 

Having afforded the appellant the full benefit of the doubt, the Board finds that the evidence is at least in equipoise in this case.  See 38 U.S.C. § 5107(b).  As such, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


